DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted (or amended) claims 14-18 and 23-24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The invention originally claimed does NOT require “attaching a top cone with the respective conical surface of the top section that is a top conical surface to said first end and a bottom cone with the respective conical surface of the bottom section that is a bottom conical surface to said second end; extending the inner portion of the respective conical surface of the top section that is a top inner portion of the top conical surface outwardly from the feed portion at the constant angle 01 with respect to the horizontal axis; chamfering  the top inner portion outwardly into the outer portion of the respective conical surface of the top section that is a top outer portion of the top conical surface, so that the top outer portion of the top conical surface appears to have a logarithmic curve profile when the antenna is viewed in the side profile; extending the inner portion of the respective conical surface of the bottom section that is a bottom inner portion of the bottom conical surface outwardly from the feed portion at the constant angle 01 with respect to the horizontal axis; chamfering the bottom inner portion outwardly into the outer portion of the respective conical surface of the bottom section that is a bottom outer portion of the bottom conical surface, so that the bottom outer portion of the bottom conical surface appears to have a logarithmic curve profile when the antenna is viewed in the side profile” as recited in method claim 14. 
2 at an inside end of the outer portion to an angle Ɵ3 at an outside end of the outer portion, where Ɵ2 is less than Ɵ1 and Ɵ3 is greater than Ɵ2, and the transition portion of the conical surface is concavely curved with a radius r when viewed in the side profile, and the transition portion of the conical surface extends radially outward away from the symmetry axis at a variable angle with respect to the second axis, the variable angle continuously ranging from the angle Ɵ1 at an inside end of the transition portion to the angle Ɵ2 at an outside end of the transition portion, the inner portion adjoining the inside end of the transition portion, and the outside end of the transition portion adjoining the inside end of the outer portion” as recited in claim 23. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-18 and 23-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive. 
Applicant submits in page 12 of the remarks:


In contrast, the instant application discloses the discovery that when the inner section has a constant angle to determine the input impedance of the antenna, giving the outer section a logarithmic profile increases antenna gain and antenna bandwidth (instant application para. [0014]-[0017], [0020], [0024]). 

Examiner respectfully disagrees. The rational modifying Smith to have a desired antenna shape (i.e., a shape including limitations encompassing the invention as recited in claim 1, including “a logarithmic profile”) is clear by virtue of Smith suggesting a desired shape in ¶ [0063] and teaching frequency band expansion in ¶ [0001]. 
Applicant contends regarding limitations that are NOT recited, including “input impedance of the antenna”, and a logarithmic profile that “increases antenna gain and antenna bandwidth”. 
MPEP 2111.01(II) states "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
Nevertheless, gist of the invention appears to be a bicone antenna 100 (Fig. 1) comprising a feed 105 centered on a vertical axis Y, with top and bottom cones (110, 120) respectively having logarithmically extending conical surfaces (115, 125), where the surfaces respectively includes a 1 that is greater than a second angle Ɵ2 of the transition portions and less than a third angle Ɵ3 of the outer portions, said first-third angles are measured with respect to a horizontal axis X, where the top and bottom cones are asymmetric to each other such that they have different dimensions, and where the top cone 110 includes a top cap 130 with rounded edges when view in a side profile. 
However, merely pieces of the invention have been claimed. 
Absent specific structural limitations to clearly discern the invention, prior art reads well on the breadth of claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 reciting “the bottom section is shaped to fit within a volume” is indefinite, since it’s unclear whether this relates to the volume of the top section, i.e., claim 9 has two instances of “a volume” and it’s not understood whether the volumes are related to each other.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over “Smith” (US 2007/0241980).
Claim 1: Smith discloses an antenna (Fig. 13) comprising: 
a feed portion 280 (Figs. 9A, 10) centered on a vertical axis; 
a top section 510 [¶ 59] and a bottom section 520 attached to said feed portion (see Fig. 13); and 
said top section and said bottom section each having a respective conical surface (abstract); 
each said conical surface having an inner portion A (Fig. 13 reproduced below) extending radially outward from said vertical axis at a constant angle Ɵ1 (1) with respect to a horizontal axis X of the antenna; 
each said inner portion A merging into an outer portion B having a curved surface, said curved surface extending radially outward from said conical surface (see Fig. 13).  


    PNG
    media_image1.png
    701
    656
    media_image1.png
    Greyscale

Smith fails to expressly teach said curved surface has a logarithmic profile when viewed in side profile.
However, a skilled artisan would appreciate that changing surface angles 1 and 2 (in Fig. 13 reproduced above) encompasses “a logarithmic profile.” 
Nevertheless, Smith suggests a desired antenna shape in ¶ [63] and teaches “wherein at least one of the first and second radiating surfaces is geometrically logarithmic.” (Claim 36)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Smith’s antenna such that said curved surface has a logarithmic profile when viewed in side profile, thereby using a desired antenna shape for frequency band expansion [¶ 1]. 

wherein the outer portion of the bottom section 520 includes a first end having an angle Ɵ2B (2) with respect to the horizontal axis X, where Ɵ2B is less than Ɵ1 (see Fig. 13 above).

Claims 6 and 21: Smith discloses the antenna of claim 1, wherein each one of the top section and the bottom section also includes a transition portion (between 1 and 2) between and adjoining the inner portion A and the outer portion B of the respective conical surface of the one of the sections; 
wherein the transition portion (between 1 and 2) is concavely curved into the respective conical surface of the one of the sections when viewed in the side profile, and the transition portion extends radially outward away from the vertical axis at a variable angle with respect to the horizontal axis, the variable angle continuously ranging from the angle Ɵ1 at an inside end of the transition portion to an angle less than the angle Ɵ1 at an outside end of the transition portion (this “variable angle” is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).

Claims 11-12: Smith discloses the antenna of claim 1 that is a bicone antenna comprising: 
the feed portion 280 (Figs. 9A, 10); 
a top cone 510 (Fig. 13) having the respective conical surface of the top section that is a top conical surface extending from the feed portion; and 

the inner portion extending from the feed portion at the constant angle Ɵ1 with respect to the horizontal axis of the bicone antenna; and, 
the outer portion extending logarithmically outward (see Fig. 13 and claim 36); 
wherein each of the top conical surface and the bottom conical surface also includes a transition portion (length segment between A and B in Fig. 13 reproduced above) between the inner portion A and the outer portion B.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (cited above) in view of “Berens” (US 9608323).
Claims 4 and 5: Smith fails to expressly teach wherein the outer portion of the top section includes a second end having an angle Ɵ3A with respect to the horizontal axis, where Ɵ3A is greater than Ɵ2A; or 
wherein the outer portion of the bottom section includes a second end having an angle Ɵ3B with respect to the horizontal axis, where Ɵ3B is greater than Ɵ2B.
However, in an alternate embodiment (Fig. 12 reproduced below), Smith discloses wherein the outer portion of the top section 415 can include a second end having an angle Ɵ3A (3) with respect to the horizontal axis X, where Ɵ3A is greater than Ɵ2A (2); or 
wherein the outer portion of the bottom section 420 can include a second end having an angle Ɵ3B with respect to the horizontal axis, where Ɵ3B (same as 3 of 410) is greater than Ɵ2B (same as 2 of 410). 

    PNG
    media_image2.png
    689
    724
    media_image2.png
    Greyscale

Nevertheless, Berens discloses an antenna 100 (Fig. 2) and teaches “a broadband antenna with an extended frequency range” (col. 2, last para.) and “Each time the angle changes in antenna 100, there can be a reflection and the impedance also changes.” (Col. 4, ll. 56-57)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Smith’s invention such that wherein the outer portion of the top section includes a second end having an angle Ɵ3A with respect to the horizontal axis, where Ɵ3A is greater than Ɵ2A; or wherein the outer portion of the bottom section includes a second end having an angle Ɵ3B with respect to the horizontal axis, where Ɵ3B is greater than Ɵ2B, in order to obtain a broadband antenna with an extended frequency range having tuned impedance. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (cited above) in view of “Brock” (US 8654025). 

Brock discloses wherein the top section 16 (Fig. 1) includes a top cap 97 (Fig. 9 reproduced below) that has rounded (circumferential) edges A, B when viewed in the side profile (see Fig. 9). 

    PNG
    media_image3.png
    1037
    575
    media_image3.png
    Greyscale

Brock teaches “The extensions made entirely of resistive film 97 operate to improve the performance and reduce the VSWR at low frequencies by acting as conductive extensions, increasing the length of the antenna.” (col. 5, ll. 60-63)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Smith’s antenna such that wherein the top section includes a . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (cited above) in view of IDS document “Jones” (US 9252495).
Claim 9: As best understood, Smith discloses wherein the top section is shaped to fit within a volume (formed by 220 and 230 in Fig. 9A, [¶ 42]) and the bottom section is shaped to fit within a volume (formed by 220 and 230 in Fig. 9A, [¶ 42]).
Smith fails to expressly teach wherein the top section and the bottom section are asymmetric. 
Jones discloses wherein the top section 620 (Fig. 7) and the bottom section 610 are asymmetric. 
Jones teaches “an improved bicone antenna design that is suitable for a wide operating frequency range” (col. 1, ll. 30-33). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Smith’s antenna such that wherein the top section and the bottom section are asymmetric, thereby using an antenna design that is suitable for a wide operating frequency range. 

Allowable Subject Matter
Claims 13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amert (US 2012/0176286), Fig. 4, ¶ [0048].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/HASAN ISLAM/Primary Examiner, Art Unit 2845